DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment filed on 11/18/2022 has been entered and fully considered. Claims 1, 3, 5, 6 and 8-11 are pending, of which claims 1 and 3 are currently amended and claims 10 and 11 are new.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103 and claims 5 and 11 are rejected on new grounds under 35 USC 112. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not describe a smoke exhaust duct that both has a first side wall, a shorter second side wall, and an inclined ceiling wall, as required by independent claim 1, and also has a first inclined mounting surface and a second inclined mounting surface as recited in dependent claim 11. Specifically, although Figs. 1-4 show a smoke exhaust duct 6 having a first side wall 12, a shorter second side wall 13, and an inclined ceiling wall 14, these embodiments do not include a second inclined mounting surface, and although Fig. 6 shows a smoke exhaust duct 35 having a first inclined mounting surface 34 and a second inclined mounting surface 34, in this embodiment the second side wall is not shorter than the first side wall and the ceiling wall is not inclined. Furthermore, it is not apparent how the embodiments would be combined to include all of the features required by both claim 1 and claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 5, that the smoke exhaust duct has an inclined mounting surface on which the circuit board is arranged in the inclined state and mounted, fails to further limit the subject matter of claim 1, which recites that the first divided-circuit-board is arranged in an inclined state, the ceiling wall includes a flat mounting surface that is inclined, and the high end of the first divided-circuit-board is mounted onto the flat mounting surface of the exhaust duct.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0136970 A1 (Kurokawa) in view of US 2012/0019061 A1 (Nishihara) and US 2014/0335385 A1 (Ikeya).

    PNG
    media_image1.png
    381
    584
    media_image1.png
    Greyscale

Regarding claims 1, 3, 5 and 8-10, Kurokawa discloses a battery module comprising a cell module (cell block 10) including a plurality of battery cells 1 [0040] (see Figs. 1-3), a smoke exhaust duct (safety valve gas duct 24) protruding from an electrode arrangement surface (upper surface) of the cell module 10 and extending along an alignment direction of the plurality of battery cells 1 [0043], [0064] (see Fig. 2), and a circuit board 26 mounted on a flat mounting surface and arranged so as to cover the smoke exhaust duct 24 and the electrode arrangement surface, wherein an electronic component (circuitry such as protection circuitry that monitors parameters such as the temperature and voltage of the battery cells and checks for abnormal conditions) is mounted on the circuit board [0043] (see Figs. 7-9).

    PNG
    media_image2.png
    503
    435
    media_image2.png
    Greyscale

Kurokawa does not disclose that the circuit board including the electronic component is arranged in an inclined state to be non-parallel to the electrode arrangement surface. Nishihara however teaches providing FPCs 50n (circuit boards) to be bent (inclined) such that the width of each FPC 50n is larger than a width in the Y-direction [0547] because each FPC 50n has a larger area thus improving design flexibility of the conductor lines and allowing various elements to be arranged on the FPC 50n, and a reduced space occupied by the FPCs 50n is realized [0550]. See Fig. 52. Therefore it would have been obvious to one of ordinary skill in the art to arrange the circuit board including the electronic component mounted thereon of Kurokawa in an inclined state to be non-parallel to the electrode arrangement surface, as in Nishihara, such that the electronic component is also arranged in the inclined state, because it could improve design flexibility by increasing the area of the circuit board and reduce the space it occupies.
Kurokawa does not disclose that the circuit board includes a first divided-circuit-board, a second divided-circuit-board, and a flexible printed circuit body as a connecting circuit body extending from and connected to each of the first divided-circuit-board and the second divided-circuit-board. Nishihara however teaches using an FPC 50b (flexible printed circuit board) to connect a rigid circuit board 50a to state detecting circuit 20 [0295]-[0297]. See Fig. 27. Therefore the claimed arrangement would have been obvious to one of ordinary skill in the art because a flexible printed circuit body as a connecting circuit body is known from Nishihara as a suitable means for connecting first and second divided-circuit-boards, and because the use of either a one-piece construction or several parts secured together as a single unit is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Furthermore, the particular placements and spacings of the electronic component, the connecting circuit body, the first and second divided-circuit-boards, and high and low ends of the first and second divided-circuit-boards, and the relative widths of the first and second divided-circuit-boards and are considered to be an obvious matter of design choice that would not have modified the operation of the device, particularly in view of the guidance in Nishihara to bend the circuit boards so as improve design flexibility, allow various elements to be arranged on the circuit boards, and reduce the space they occupy [0550]. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

    PNG
    media_image3.png
    112
    177
    media_image3.png
    Greyscale

Kurokawa does not teach the claimed configuration of the smoke exhaust duct. Ikeya however teaches a smoke exhaust duct (gas discharge duct 35) that includes a first side wall (right-hand side wall 37) extending from the electrode arrangement surface (including safety valves 20 of the battery cells 16), a second side wall (connected to guide wall portion 70) extending from the electrode arrangement surface, the second sidewall is shorter than the first side wall, and a ceiling wall (guide wall portion 70 and upper wall 38) connected to and extending from each of the first side wall and the second side wall 37, the ceiling wall 70, 38 is spaced away from and opposes the electrode arrangement surface, the ceiling wall 70 is inclined relative to the electrode arrangement surface, and the ceiling wall includes a flat surface (the guide wall portion 70 may be formed to have a straight cross-sectional shape) that is inclined relative to the electrode arrangement surface to be non-parallel to the electrode arrangement surface [0072], [0103]-[0104]. See Fig. 26. The gas discharged from the safety valves 20 of the battery cells 16 may collide with the guide wall portion 70 of the gas discharge duct 35, which serves as a "flow direction changing member”, such that it is possible to suppress the thermal influence of the gas on the circuit side member 24 and hence it is possible to reduce the height of the gas discharge duct 35 [0104]. Therefore, it would have been obvious to one of ordinary skill in the art to use a smoke exhaust duct having the claimed configuration, as in Ikeya, in the battery module of Kurokawa, because it is possible to reduce the height of the gas discharge duct.
Regarding claim 6, Kurokawa further discloses a battery pack comprising the battery module 10, a case accommodating the battery module 10 (base-panel 41 and endplates 7), and a cover (floor-panel 40) covering the case [0012]. See Figs. 5, 8.

    PNG
    media_image4.png
    131
    232
    media_image4.png
    Greyscale

Regarding claim 11, Ikeya further teaches that the smoke exhaust duct (gas discharge duct 35) includes a first surface (semi-circular guide wall portion 82) that is inclined relative to the electrode arrangement surface to be non-parallel to the electrode arrangement surface, the first inclined surface 82 is spaced away from and opposes the electrode arrangement surface, and a second surface (tubular wall portion 83) that is inclined relative to each of the electrode arrangement surface and the first surface 82 to be non-parallel to the electrode arrangement surface, the second inclined surface 83 is spaced away from and opposes the electrode arrangement surface [0117]. See Fig. 44.

Response to Arguments
Applicant’s arguments filed 11/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727